Judgment of the court — That the answer is sufficient, and that the petitioners take nothing by their petition.
First, because said debt was subject to the same equity in the hands of the assignees, the petitioners, as it was in the hands of Grey. This is a settled principle in equity; except, in favor of commerce, the case of bills of exchange and negotiable notes.
Secondly, Warner being an officer, is not liable to the petitioners in equity for money which he had not collected, on the ground of a nonfeasance, from which he was legally and fairly discharged without any fraud in him.